10

11

12

13

14

[3

16

17

18

19

20

Case 2:12-cv-05141-TOR ECF No. 237 filed 09/25/19 PagelD.5090 Page 1of1

 

 

 

 

RIGHLAND, WASHINGT ON :
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
JOHN THOMAS ENTLER,
NO. 2:12-CV-5141-TOR
Plaintiff,
QUESTION/NOTE RECEIVED FROM
v. JURY DURING DELIBERATIONS
STEVEN SINCLAIR, RON KNIGHT, Question No.: |
LYNN/IRISH CLARK and MR.
PIERCE,
Defendants.
YOUR HONOR:
CEQVESTING CM AATION ~—oOF WH
SAN Tib nN 1S ChaAtTeED To Witnrn INFAagiT ont/
Ex MRT

 

 

 

 

 

 

DATED September 29, 2019, at Richland, Washington.

TIME: \oSS
Juror Number 2

QUESTION/NOTE RECEIVED FROM JURY DURING DELIBERATIONS ~ 1

 
